                      Case 19-11292-KG              Doc 839       Filed 11/03/19        Page 1 of 5



                                  UNITED STATES BANKRUPTCY COURT
                                       DISTRICT OF DELAWARE

    ----------------------------------------------------------------- :
                                                                      :
    In re:                                                            :   Chapter 11
                                                                      :
    INSYS THERAPEUTICS, INC., et al.,                                 :   Case No. 19-11292 (KG)
                                                                      :
                      Debtors.1                                       :   Jointly Administered
                                                                      :
    ----------------------------------------------------------------- :

                    QUALIFIED JOINDER OF VARIOUS STATES
            TO THE OBJECTION OF THE MDL PLAINTIFFS TO APPROVAL
     OF DISCLOSURE STATEMENT FOR JOINT CHAPTER 11 PLAN OF LIQUIDATION
      PROPOSED BY INSYS THERAPEUTICS, INC. AND ITS AFFILIATED DEBTORS

To the Honorable Kevin Gross, United States Bankruptcy Judge:

           The undersigned State Attorneys General (“Joining Attorneys General”), 2 creditors and

parties-in-interest in the above-captioned chapter 11 cases of Insys Therapeutics, Inc. and its affiliated

debtors (the “Debtors”), hereby object to the Debtors’ disclosure statement (ECF No. 613) (the

“Disclosure Statement”) to the proposed chapter 11 plan (ECF No. 612) (the “Plan”). To minimize

repetition, the Joining Attorneys General join the objection (ECF No. 835) (the “Objection”) to the

Disclosure Statement filed by the court-appointment claimants leadership team in In re National

Prescription Opiate Litigation, Case No. 17-md-02804, MDL No. 2804 (N.D. Ohio) (the “MDL

Plaintiffs”) to the extent set forth herein. In support of their objection and limited joinder, the Joining

Attorneys General represent as follows:




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number,
as applicable, are: Insys Therapeutics, Inc. (7886); IC Operations, LLC (9659); Insys Development Company, Inc. (3020);
Insys Manufacturing, LLC (0789); Insys Pharma, Inc. (9410); IPSC, LLC (6577); and IPT 355, LLC (0155). The Debtors’
mailing address is 1333 South Spectrum Blvd #100, Chandler, Arizona 85286.
2
  The Joining Attorneys General are Arizona, Colorado, Florida, Maryland, Minnesota, New Jersey and New York,
although Florida has also filed its own objection to the Disclosure Statement (ECF No. 836).
                 Case 19-11292-KG         Doc 839       Filed 11/03/19     Page 2 of 5



               1.      The Joining Attorneys General join in the MDL Plaintiffs’ Objection to the

Disclosure Statement to the extent based on:

                       (a)     The Disclosure Statement’s failure to describe adequately, as required
               by Bankruptcy Code section 1125, material facts and information (for example, the
               nature and potential of derivative actions and expected distributions or waterfall
               implications) from which a “hypothetical investor typical of the holders of claims and
               interests in case . . . [could] make an informed judgment about the plan”; and

                       (b)     the fact that the Disclosure Statement describes an unconfirmable plan
               where classes have been gerrymandered to try to effect the cram down of a
               reorganization plan that discriminates unfairly, in contravention of Bankruptcy Code
               section 1129, by, among other things, reducing the recovery of some classes of
               creditors from the most likely to be realized estate assets in the hope that those
               creditors will make up the reduction from the most speculative of the Debtors’ assets.

               2.      The Joining Attorneys General, however, do not agree with the MDL Plaintiffs

that all creditors should be placed in one class.

               3.      The Plan proposes to classify claims of the states (the “States”) with those of

all other governmental creditors other than the United States, including cities, counties, towns, and

American Indian Tribes. See Plan § 4.7. There is, however, no justifiable basis for doing so. The

States’ claims differ meaningfully from the claims of their cities, counties, and towns. The unique

police, regulatory and parens patriae bases for State claims, for example, make their claims

qualitatively different from the claims of their political subdivisions.

               4.       Furthermore, even within the confines of the Plan, the proposed single class

for the claims of the States, cities, counties, towns and American Indian Tribes is not appropriate. It

is irrelevant to the question of classification that the Plan proposes for the States and these other

governmental agencies to share in the same pool of assets pursuant to an allocation plan to which they

will agree. Indeed, it is this very proposal that unequivocally compels separate classification. Cities,

counties and towns cannot not, by dint of numerosity or claim value, speak conclusively for the States

that created them through the binding nature of a class vote on the Plan. The MDL Plaintiffs cannot

be permitted to control the States of which they are subdivisions.
                                                    2
                   Case 19-11292-KG             Doc 839        Filed 11/03/19        Page 3 of 5



                  5.       The proposed classification of the States, cities, counties, towns and American

Indian Tribes in one class under the Plan, as described by the Disclosure Statement, violates

Bankruptcy Code section 1129(a)(1), because it fails to properly classify claims under Bankruptcy

Code section 1122.

                  6.       The Court should consider this classification issue while considering approval

of the Disclosure Statement. Although some courts have concluded that classification disputes are

confirmation, and not disclosure statement, issues, the failure to properly classify claims is, by

definition, fatal to obtaining confirmation of a plan of reorganization. See In re American Capital

Equipment, LLC, 688 F.3d 145 (3d Cir. 2012) (holding that the bankruptcy court may resolve

confirmation issues when considering approval of a disclosure statement where the related plan is

unconfirmable). This already cash-strapped estate should not be permitted to solicit votes and engage

in a contested confirmation hearing where the deficiencies described here and elsewhere make the

Plan unconfirmable.

         WHEREFORE, the Joining Attorneys General request that the Court deny approval of the

Disclosure Statement.3

    Dated: November 3, 2019

                                             LETITIA JAMES
                                             Attorney General for the State of New York

                                             By: /s/ Carol Hunt
                                             Carol Hunt, admitted pro hac vice
                                             Office of the New York State Attorney General
                                             28 Liberty Street, 19th Floor
                                             New York, NY 10005
                                             Tel: (212) 416-8005
                                             Email: Carol.Hunt@ag.ny.gov




3
  In addition to the undersigned State Attorneys General, the Minnesota Attorney General has advised that it joins in
this objection and limited joinder.
                                                           3
Case 19-11292-KG   Doc 839    Filed 11/03/19       Page 4 of 5



                /s/ Andrew M. Troop
               PILLSBURY WINTHROP SHAW PITTMAN LLP
               Andrew M. Troop, admitted pro hac vice
               31 West 52nd Street
               New York, NY 10019
               Tel: (212) 858-1000
               Email: andrew.troop@pillsburylaw.com

               Counsel for the Department of Law for the State of New
               York

               MARK BRNOVICH
               Attorney General

               /s/ NS No. 021327
               Neil Singh
               Senior Litigation Counsel
               Attorney for the State of Arizona

               PHILIP J. WEISER,
               COLORADO ATTORNEY GENERAL

                /s/ Megan Paris Rundlet
               Megan Paris Rundlet
               Assistant Solicitor General
               Colorado Department of Law
               Ralph L. Carr Colorado Judicial Center
               1300 Broadway, 10th Floor
               Denver, Colorado 80203
               Megan.Rundlet@coag.gov

               ASHLEY MOODY
               Attorney General for the State of Florida

                /s/ Russell Kent
               Patricia A. Conners (FBN #361275)
               Chief Associate Deputy
               Trish.Conners@myfloridalegal.com
               Russell Kent (FBN #20257)
               Special Counsel for Litigation
               Russell.Kent@myfloridalegal.com
               Gregory S. Slemp (FBN #478865)
               Senior Assistant Attorney General
               Greg.Slemp@myfloridalegal.com
               R. Scott Palmer (FBN #220353)
               Chief of Complex Enforcement
               Scott.Palmer@myfloridalegal.com
               PL-01, The Capitol
                            4
Case 19-11292-KG   Doc 839    Filed 11/03/19    Page 5 of 5



               BRIAN E. FROSH
               Attorney General of Maryland

               /s/ Brian T. Edmunds
               BRIAN T. EDMUNDS
               SARA E. TONNESEN
               Assistant Attorneys General
               Office of the Attorney General
               200 St. Paul Place
               Baltimore, Maryland 21202
               (410) 576-6578 (BTE)
               (410) 576-6349 (SET)
               bedmunds@oag.state.md.us
               stonnesen@oag.state.md.us

               Attorneys for the State of Maryland

               GURBIR S. GREWAL
               Attorney General of the State of New Jersey

                /s/ Lara J. Fogel
               Lara J. Fogel, admitted pro hac vice
               Office of the New Jersey State Attorney General
               124 Halsey Street, 5th Floor
               Newark, New Jersey 07101
               (973) 648-2865
               lara.fogel@law.njoag.gov




                          5
